DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 3/22/22.  Claims 1-20 were previously pending and subject to a restriction/election requirement mailed 2/3/22.  Claims 1-2, 5-7, 9, 12-13, 16-17, and 18-20 were elected without traverse in a reply filed 3/22/22.  Therefore, Claims 1-2, 5-7, 9, 12-13, 16-17, and 18-20 is/are pending and have been addressed below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 11 is/are rejected.  Claim(s) 11 state(s) the limitation
“communicating, by the computer and to the preferred communication device, a request for the preferred communication device to provide the preferred communication mode; and 
receiving, by the computer and from the preferred communication device, the preferred communication mode.”
Thus claim(s) 11 is/are indefinite because it is unclear what is meant by communicate and receive as these concepts are not listed in the instant specification nor the drawings.   Based on broadest reasonable interpretation of instant specification [0048, 0058] determine both the preferred communication device and mode and communicate to the determined user via the preferred communication methods [0033] both the preferred communication (a - device and b -mode) can specify both the preferred communication device and mode (not that the device and/or mode communicate this information).  Appropriate correction/clarification is required such as amendment of the specification and/or amendment of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 5-7, 9, 12-13, 16-17, and 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 12, and 18 that, under its broadest reasonable interpretation, is an abstract idea directed to scheduling for social networking users.

Step 1: The claim(s) as drafted, is/are a process (claim(s) 1-2, 5-7, 9 recites a series of steps) and system (claim(s) 12-13, 16-17, and 18-20 recites a series of components).

Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: determining whether an image depicts an individual that corresponds to a particular contact associated with a specific social networking goal specified in a goals data;
responsive to determining that the individual corresponds to the particular contact, retrieving from a contacts data a preferred communication mode and a preferred communication associated with the particular contact;
communicating a meeting request to the particular contact via the preferred communication using the preferred communication mode;
receiving, by the and from the preferred communication, an acceptance of the meeting request; and
adding a record associated with the meeting request to a schedule data.
Claim 12 and 18: the same analysis as claim(s) 1.
Dependent claims  2, 5-7, 9, 13, 16-17, and 19-20 recite the same or similar abstract idea(s) as independent claim(s) 1 with merely a further narrowing of the abstract idea(s) of calculating location popularity:
receiving the image (claim(s) 2, 13),
selecting one or more social networking goals from the goals associated with a date range that overlaps a current date, wherein the specific social networking goal corresponds to one of the one or more social networking goals (claim(s) 5, 16, 19),
wherein the one or more POI popularity levels are associated with each time period, and
determining a geographic location associated with the image;
selecting one or more social networking goals from the goals associated with one or more locations in proximity to the geographic location, wherein the specific social networking goal corresponds to one of the one or more social networking goals (claim(s) 6, 17, 20),
obtaining the geographic location from the location (claim(s) 7),
determining that the image depicts a plurality of individuals that correspond to a plurality of contacts associated with a plurality of social networking goals specified in the goals, wherein the plurality of social networking goals specify a rank;
communicating a first meeting request to a first contact of the plurality of contacts associated with a first social networking goal having a highest rank via a preferred communication and a preferred communication mode associated with the first contact; and
subsequent to receiving an acceptance of the first meeting request and the adding of a first record associated with the first meeting request to the schedule, communicating a second meeting request to a second contact associated with a second social networking goal having a next highest rank via a preferred communication and a preferred communication mode associated with the second contact (claim(s) 9).

The identified limitations of the independent and dependent claims above fall well-within the groupings of subject matter identified by the courts as being abstract concepts of:
a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations) because the invention is directed to economic and/or business relationships as they are associated with helping sellers and buyers scheduling meetings as noted in instant specification [0002] (claim(s) 1-2, 5-7, 9, 12-13, 16-17, and 18-20).

Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The additional elements encompassed by the abstract idea include databases, device (claim(s) 1, 12, and 18) computer (claims(s) 1), a system comprising: memory that stores instruction code and a processor (claim(s) 12), non-transitory computer-readable medium, a processor of a computer (claim(s) 18), computer (claim(s) 2, , 5-7, 9), a portable device that includes an imager (claim(s) 2), imager (claim(s) 13), and database(s) (claim(s) 5, 6, 9, 12, 16-17, 19-20).

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Thus the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer used to apply the abstract idea(s) and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f)).

Claims 1-2, 5-7, 9, 12-13, 16-17, and 18-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-2, 5-7, 9, 12-13, 16-17, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garas (US 2019/0392400 A1) in view of Ghorbel et al. (US 2012/0296975 A1) and Bostick et al (US 2018/0077344 A1).

Regarding claim 1, 12, and 18, Garas teaches a computer-implemented method comprising:
original limitation: determining, by a computer, whether an image depicts an individual that corresponds to a particular contact associated with a specific social networking goal specified in a goals database;
Garas teaches: an image depicts an individual that corresponds to a particular contact associated with a specific social networking goal specified in a goals database;
original limitation: responsive to determining that the individual corresponds to the particular contact, retrieving from a contacts database a preferred communication mode and a preferred communication device associated with the particular contact;
Garas teaches: a contacts database with a preferred data and a preferred another data associated with the particular contact;
communicating, by the computer, a meeting request to the particular contact via communication device using the communication mode;
receiving, by the computer and from the communication device, an acceptance of the meeting request; and
adding, by the computer, a record associated with the meeting request to a schedule database [for the limitations above see at least the following, determining: Fig. 1 and [0037-0038] computer system 145 that includes a database 147 and is in communication with user devices 106, 107, 115, and 116; [0043] client side version of social network API 146 thus a mobile device (user device) performs the actions; [0043, 0045, 0048] multiple databases including goals (a - what type of people the user is interested in meeting or dating, b - how many times user … invited other contacts to hangout or circle in real-life and how many times invited other contacts or users actually were matched and met with the user), image of users ([0045]), contacts (friend list), preferences, and scheduling (availability);
responsive: [0043, 0045, 0048] multiple databases including goals (a - what type of people the user is interested in meeting or dating, b - how many times user … invited other contacts to hangout or circle in real-life and how many times invited other contacts or users actually were matched and met with the user), image of users ([0045]), contacts (friend list), preferences, and scheduling (availability); [0045] database with users preference information; [0038] further define preference information;
communicating/receiving: [0056] user selects friend to communicate with, communicates a meeting request to the friend via the friend’s device and device communication mode, and receives acceptance of meeting request from the friend via the friend’s device and device communication mode;
adding: claim 1 and 5 and [0043, 0048] receiving a new activity that a first user can participate in with the other users; and storing the new activity in a database of activities; [0043, 0045, 0048] multiple databases including goals (a - what type of people the user is interested in meeting or dating, b - how many times user … invited other contacts to hangout or circle in real-life and how many times invited other contacts or users actually were matched and met with the user), image of users ([0045]), contacts (friend list), preferences, and scheduling (availability) ].

Garas teaches users preferences but doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as user preferences, Ghorbel discloses
retrieving from a database a preferred communication mode and a preferred communication device associated with the particular contact [see at least [0022] “the means configured to determine the available communication modes comprise a database within which information is saved regarding the history of the status and the means of communication used by the second user during previous communication requests”; [0069-0070] determine (retrieve) preferred communication mode and preferred device (a text thus mode is text and device is phone) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garas with Ghorbel to include the limitation(s) above as disclosed by Ghorbel.  Doing so would help further define preference information to include communication preference to help better ensure as noted in Garas [0045] the initiating user’s chance of connection with “the user type of people the [initiating] user is interested in meeting or dating.”
Furthermore, all of the claimed elements were known in the prior arts of a) Garas and b) Ghorbel and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Garas in view of Ghorbel (Garas [0036]) teaches meeting creation based on social network data but doesn’t/don’t explicitly teach but, in the field pertinent to the particular problem with which the applicant was concerned such as facial recognition based on social networking data, Bostick discloses
determining, by a computer, whether an image depicts an individual that corresponds to a particular contact in a database;
responsive to determining that the individual corresponds to the particular contact, perform an action [see at least [0057] mobile device with a camera; [0057] mobile device determine users from an image taken by the mobile device, where the determination uses data in a database;
[0058, 0072] perform action based on identified persons in the image such as contact other users, remove users, etc].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Garas in view of Ghorbel with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would help better ensure as noted in Garas [0045] the initiating user’s chance of connection with “the user type of people the [initiating] user is interested in meeting or dating.”
Furthermore, all of the claimed elements were known in the prior arts of a) Garas in view of Ghorbel and b) Bostick and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2 and 13, modified Garas teaches the computer-implemented method according to claim 1, .

Modified Garas doesn’t/don’t explicitly teach but Buchmueller discloses
wherein the computer corresponds to a portable device that includes an imager, wherein the method further comprises:
receiving the image from the imager of the portable device [see at least [0057] mobile device with a camera; [0057] mobile device determine users from an image taken by the mobile device, where the determination uses data in a database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Garas with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would help better ensure as noted in modified Garas (Garas) [0045] the initiating user’s chance of connection with “the user type of people the [initiating] user is interested in meeting or dating.”
Furthermore, all of the claimed elements were known in the prior arts of a) modified Garas and b) Bostick and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.


Regarding claim 5, 16, and 19, modified Garas teaches the computer-implemented method according to claim 1

and Garas teaches further comprising:
one or more social networking goals from the goals database associated with a date range that overlaps a current date, wherein the specific social networking goal corresponds to one of the one or more social networking goals [see at least [0043, 0045, 0048] multiple databases including goals (a - what type of people the user is interested in meeting or dating, b - how many times user … invited other contacts to hangout or circle in real-life and how many times invited other contacts or users actually were matched and met with the user), image of users ([0045]), contacts (friend list), preferences, and scheduling (availability); Fig. 4A-4C and [0057] the activity of the initiating including its time user may match a goal; Fig. 6A-6B and [0060-0061] the activity and contact of the contact or friend availability screens may match a goal;].

Modified Garas doesn’t/don’t explicitly teach but Buchmueller discloses further comprising:
selecting, by the computer, one or more goals from the goals associated with data, wherein goals [see at least determining: [0003, 0058] “determining the location of the camera or people framed within the image, using … (GPS)” and use the determined location of image to perform another task;
selecting: [0058, 0072] use the determined location of image to perform another task such as contact other users in proximity to the determined location of image based on goals (history of users normally being in pictures together), remove users, etc].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Garas with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would help better ensure as noted in modified Garas (Garas) [0045] the initiating user’s chance of connection with “the user type of people the [initiating] user is interested in meeting or dating.”
Furthermore, all of the claimed elements were known in the prior arts of a) modified Garas and b) Bostick and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 6, 17, and 20, modified Garas teaches the computer-implemented method according to claim 1 .

and Garas teaches further comprising:
one or more social networking goals from the goals database associated with one or more criteria, wherein the specific social networking goal corresponds to one of the one or more social networking goals [see at least [0043, 0045, 0048] multiple databases including goals (a - what type of people the user is interested in meeting or dating, b - how many times user … invited other contacts to hangout or circle in real-life and how many times invited other contacts or users actually were matched and met with the user), image of users ([0045]), contacts (friend list), preferences, and scheduling (availability); Fig. 6A-6B and [0060-0061] the activity and contact of the contact or friend availability screens may match a goal].

Modified Garas doesn’t/don’t explicitly teach but Buchmueller discloses further comprising:
determining, by the computer, a geographic location associated with the image;
selecting, by the computer, one or more goals from the goals associated with one or more locations in proximity to the geographic location, one of the one or more goals [see at least determining: [0003, 0058] “determining the location of the camera or people framed within the image, using … (GPS)” and use the determined location of image to perform another task;
selecting: [0058, 0072] use the determined location of image to perform another task such as contact other users in proximity to the determined location of image based on goals (history of users normally being in pictures together), remove users, etc].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Garas with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would help better ensure as noted in modified Garas (Garas) [0045] the initiating user’s chance of connection with “the user type of people the [initiating] user is interested in meeting or dating.”
Furthermore, all of the claimed elements were known in the prior arts of a) modified Garas and b) Bostick and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 7, modified Garas teaches the computer-implemented method according to claim 6, wherein the computer includes location circuitry configured to provide a geographic location of the computer, wherein determining the geographic location associated with the image .

Modified Garas doesn’t/don’t explicitly teach but Buchmueller discloses comprises:
obtaining, by the computer, the geographic location from the location circuitry of the computer [see at least determining: [0003, 0058] “determining the location of the camera or people framed within the image, using … (GPS)” and use the determined location of image to perform another task; Fig. 6 and [0077] “determined geo-located location of the image (defined by GPS coordinates of the smart phone 202)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Garas with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would help better ensure as noted in modified Garas (Garas) [0045] the initiating user’s chance of connection with “the user type of people the [initiating] user is interested in meeting or dating.”
Furthermore, all of the claimed elements were known in the prior arts of a) modified Garas and b) Bostick and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, modified Garas teaches the computer-implemented method according to claim 1, 
and Garas teaches further comprising:
determining, by the computer, a plurality of contacts associated with a plurality of social networking goals specified in the goals database, wherein the plurality of social networking goals specify a rank;
communicating, by the computer, a first meeting request to a first contact of the plurality of contacts associated with a first social networking goal having a highest rank via a communication device and a communication mode associated with the first contact; and
subsequent to receiving an acceptance of the first meeting request and the adding of a first record associated with the first meeting request to the schedule database, communicating, by the computer, a second meeting request to a second contact associated with a second social networking goal having a next highest rank via a communication device and a communication mode associated with the second contact [for the limitations above, see at least
determining: [0043, 0045, 0048] multiple databases including goals (a - what type of people the user is interested in meeting or dating, b - how many times user … invited other contacts to hangout or circle in real-life and how many times invited other contacts or users actually were matched and met with the user), image of users ([0045]), contacts (friend list), preferences, and scheduling (availability); [0045, 0048] measurements (ranking) of various data as noted by best friend list based on invitation activity thus how often a task (goal) is requested but not fulfilled; Fig. 6A-6B and [0060-0061] the activity and contact of the contact or friend availability screens may match a goal;
communicating: [0056] user selects friend to communicate with, communicates a meeting request to the friend via the friend’s device and device communication mode, and receives acceptance of meeting request from the friend via the friend’s device and device communication mode; Fig. 6A-6B and [0060-0061] the activity and contact of the contact or friend availability screens may match a goal; [0045, 0048] measurements (ranking) of various data as noted by best friend list based on invitation activity thus how often a task (goal) is requested but not fulfilled;
communicating: claim 1 and 5 and [0043, 0048] receiving a new activity that a first user can participate in with the other users; and storing the new activity in a database of activities; [0043, 0045, 0048] multiple databases including goals (a - what type of people the user is interested in meeting or dating, b - how many times user … invited other contacts to hangout or circle in real-life and how many times invited other contacts or users actually were matched and met with the user), image of users ([0045]), contacts (friend list), preferences, and scheduling (availability)
subsequent: [0056] user selects friend to communicate with, communicates a meeting request to the friend via the friend’s device and device communication mode, and receives acceptance of meeting request from the friend via the friend’s device and device communication mode; Fig. 6A-6B and [0060-0061] the activity and contact of the contact or friend availability screens may match a goal; [0045, 0048] measurements (ranking) of various data as noted by best friend list based on invitation activity thus how often a task (goal) is requested but not fulfilled].

Modified Garas doesn’t/don’t explicitly teach but Ghorbel discloses
first user of the plurality of users with a preferred communication device and a preferred communication mode associated with the first user; and
a second user with a preferred communication device and a preferred communication mode associated with the second user [for the limitations above, see at least [0034] initiator 1 (first user) wants to communicate with recipient 3 (second user); [0022] “the means configured to determine the available communication modes comprise a database within which information is saved regarding the history of the status and the means of communication used by the second user during previous communication requests”; [0069-0070] determine (retrieve) preferred communication mode and preferred device (a text thus mode is text and device is phone); [0073] a company with multiple employees thus initiators and recipients].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Garas with Ghorbel to include the limitation(s) above as disclosed by Ghorbel.  Doing so would help further define preference information to include communication preference to help better ensure as noted in modified Garas (Garas) [0045] the initiating user’s chance of connection with “the user type of people the [initiating] user is interested in meeting or dating.”
Furthermore, all of the claimed elements were known in the prior arts of a) modified Garas and b) Ghorbel and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Modified Garas doesn’t/don’t explicitly teach but Buchmueller discloses comprises:
determining, by the computer, that the image depicts a plurality of individuals that correspond to a plurality of contacts [see at least determining: [0057] mobile device with a camera; [0057] mobile device determine users from an image taken by the mobile device, where the determination uses data in a database].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Garas with Bostick to include the limitation(s) above as disclosed by Bostick.  Doing so would help better ensure as noted in modified Garas (Garas) [0045] the initiating user’s chance of connection with “the user type of people the [initiating] user is interested in meeting or dating.”
Furthermore, all of the claimed elements were known in the prior arts of a) modified Garas and b) Bostick and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akbarzadeh et al. – WO 2013095977 A1 (relevant because it teaches determining contacts based on image analysis)
Yoon et al. – Smart Life Assistance by integrating a Calendar App with Location Tracking, Media Organization and Social Connection (relevant because it teaches integrating a Calendar App with Location Tracking, Media Organization and Social Connection)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624